Citation Nr: 0920373	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  97-31 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for diffuse 
alopecia.

2.  Entitlement to an initial rating in excess of 20 percent 
for peripheral neuropathy of the left leg and foot. 

3.  Entitlement to an initial rating in excess of 20 percent 
for peripheral neuropathy of the right leg and foot. 

4.  Entitlement to an initial compensable rating for tinea 
unguium with tinea pedis and onychomycosis.  


WITNESSES AT HEARING ON APPEAL

The Veteran and a stenographer



INTRODUCTION

The Veteran served on active duty from February 1985 to 
October 1986.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from the following rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida:  (1) an April 1998 decision that 
granted service connection for peripheral neuropathy of the 
right leg and foot and for peripheral neuropathy of the left 
leg and foot and assigned a 10 percent rating to each 
disability; and (2) a December 1998 decision that granted 
service connection for diffuse alopecia and assigned a 
noncompensable (zero percent) disability rating and denied 
service connection for tinea unguium with tinea pedis and 
onychomycosis.  The rating for each of the peripheral 
neuropathy disabilities was increased to 20 percent by the 
Appeals Management Center (AMC) in July 2005.  The Remand & 
Rating Development Team (RRDT) of the RO in Huntington, West 
Virginia, granted service connection in December 2008 for 
tinea unguium with tinea pedis and onychomycosis and assigned 
a noncompensable disability rating.  The Veteran currently 
resides within the jurisdiction of the Columbia, South 
Carolina, RO.

The Veteran testified at a video conference hearing before a 
Veterans' Law Judge (VLJ) in April 2004.  That VLJ is no 
longer employed by the Board and the Veteran was given an 
opportunity to testify at a video conference hearing before 
the undersigned VLJ in August 2006.  A transcript of both 
hearings is of record and associated with the claims folder.  
In March 2007, a motion to correct the August 2006 hearing 
transcript was granted, in part, pursuant to 38 C.F.R. § 
20.716 (2008). Documentation clarifying corrections that were 
allowed and denied are associated with the claims folder and 
reflect the Veteran's clarification of the testimony he 
presented at the August 2006 hearing.

In April 2007, the Board denied the following claims of 
entitlement to:  service connection for tinea unguium pedis; 
an initial increased rating for peripheral neuropathy of the 
right leg and foot; an initial rating for peripheral 
neuropathy of the left leg and foot; an initial compensable 
rating for diffuse alopecia; an effective date earlier than 
June 24, 1998, for the grant of service connection for a mood 
disorder; and compensation benefits under the provisions of 
38 U.S.C.A. § 1151.  

Subsequently, the Veteran filed a timely appeal of the April 
2007 denial of service connection for tinea unguium pedis, as 
well as the denials of increased ratings for peripheral 
neuropathy of both lower extremities, and diffuse alopecia to 
the United States Court of Appeals for Veterans Claims.  The 
Veteran did not pursue an appeal of that portion of the 
Board's April 2007 decision which denied entitlement to an 
earlier effective date for the grant of service connection 
for a mood disorder or that portion that denied entitlement 
to compensation under 38 U.S.C.A. § 1151. 

While the case was pending at the court of appeals, the VA 
Office of General Counsel and the Veteran's then-
representative filed a Joint Motion for Partial Remand, 
received in June 2008, requesting that the court of appeals 
vacate the Board's April 2007 denial of the issues appealed, 
and remand the claim for further development.  In July 2008, 
the court of appeals granted the motion and vacated those 
issues.  The Board remanded the issues for further 
development.  

The RRDT of the RO in Huntington, West Virginia, completed 
the development and issued a supplemental statement of the 
case in December 2008.  A rating decision was also issued in 
December 2008 granting service connection for tinea unguium 
with tinea pedis and onychomycosis and assigning a 
noncompensable disability rating.  Since the Veteran filed a 
timely notice of appeal with respect to that disability 
rating, the issues currently noted on the title page are 
properly before the Board for further review.  

In a January 2009 statement, the Veteran stated he is seeking 
reimbursement for medical expenses (of 2003 stomach surgery, 
a whirlpool tub, and eye surgery) and special monthly 
compensation.  Those issues were referred to the RO for 
appropriate action in the Board's October 2004 decision and 
in its August 2008 decision and the Board has no jurisdiction 
over those issues.  

He also stated that he is seeking modifications to his house, 
reimbursement for hair restoration surgery, compensation for 
medical malpractice, and entitlement to service connection 
for penile vitiligo of the penile shaft and testicles.  Those 
issues are not inextricably intertwined with the issues on 
appeal.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  
Those issues are referred to the RO for whatever development 
is deemed appropriate.  

The Veteran also requested satisfactory compensation for 
repeated and continuous acts of VA abuse, criminal 
misconduct, and criminal negligence.  The Board will neither 
address those issues nor refer them to the RO because VA has 
no jurisdiction over such matters.  

The issues of entitlement to an initial compensable rating 
for tinea unguium with tinea pedis and onychomycosis, and 
entitlement to an initial rating in excess of 20 percent for 
peripheral neuropathy of the right leg and foot and of the 
left leg and foot are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  For the entire rating period, the Veteran's diffuse 
alopecia disability manifested in itching and flaking of the 
scalp, and normal scalp hair with some thinning of the hair 
at the crown and some temple balding in an androgenic 
pattern.  

2.  At no time during the rating period was the Veteran's 
diffuse alopecia disability manifested by exudation, 
scarring, scaling, crusting, ulceration, extensive 
exfoliation, or constant itching of the scalp.  

3.  At no time during the rating period did the Veteran's 
diffuse alopecia produce systemic or nervous manifestations 
or functional limitations; nor did the disability produce 
severe, complete, exceptionally repugnant, and/or marked 
disfigurement of the head.  

4.  Since August 2002, the Veteran's diffuse alopecia 
disability did not affect more than 40 percent of his scalp.  


CONCLUSION OF LAW

The criteria for an initial 10 percent rating for diffuse 
alopecia have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.2, 4.20, 4.118  & Diagnostic Codes 7830, 7831 
(2008); 38 C.F.R. § 4.118 & Diagnostic Codes 7800 to 7819 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159.  The 
Veteran's claim arises from his disagreement with the initial 
disability rating assigned at the time service connection was 
granted.  Once service connection is granted, the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

There are no outstanding requests from the Veteran for 
assistance with respect to obtaining evidence to support his 
claim.  Here, VA has retrieved the Veteran's claims folder 
(that contained his service treatment records), obtained VA 
medical treatment records and Social Security Administration 
records, provided the Veteran with compensation and pension 
(C&P) examinations, and provided the Veteran with the 
opportunity to present sworn testimony at a personal hearing 
before the undersigned VLJ.  



II.  Diffuse alopecia

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic 
codes identify various disabilities.  38 C.F.R., Part 4.  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  See generally, 
38 C.F.R. §§ 4.1, 4.2.  

Where, as here, entitlement to compensation has been 
established, but a higher initial disability rating is at 
issue, the extent of impairment throughout the entire period, 
beginning with the filing of the claim, must be considered 
and a determination must be made regarding whether "staged" 
ratings are warranted.  See Fenderson v. West, 12 Vet. App. 
119, 126-127 (1999) (when a disability rating is initially 
assigned, separate ratings should be considered for separate 
periods of time, known as staged ratings).  Here, for the 
entire rating period, the Veteran's diffuse alopecia 
disability manifested symptoms that meet the criteria for a 
10 percent rating and did not manifest symptoms that meet the 
criteria for a higher rating.  With the severity of his 
disability constant for the entire period, staged ratings are 
not warranted on this record.  

Service connection for diffuse alopecia was established by 
rating decision of December 1998.  A noncompensable rating 
was assigned, effective October 1998.  That evaluation has 
been in effect to this date. 

Since the Veteran contends that his alopecia is more severe 
than the current noncompensable evaluation reflects, all 
schedular criteria for compensable ratings will be analyzed 
to determine whether a compensable rating is warranted.  
Since the criteria under several diagnostic codes must be 
applied to the facts, the evidence with respect to the 
condition of the Veteran's alopecia disability during the 
entire rating period will be set forth in section A.  Then, 
the criteria under each relevant diagnostic code for both the 
prior regulations and the amended regulations will be applied 
in sections B and C, respectively.  Finally, the criteria for 
an extra-schedular rating will be applied and the doctrine of 
reasonable doubt will be addressed in section D.  

A.  Manifestations of the Veteran's diffuse alopecia 
disability

The Veteran claims that he lost his hair due to the 
chemotherapy treatments and that the hair never grew back 
normally.  October 2003 Spiral-bound Submission (my hair 
didn't grow back well after the chemotherapy and radiation 
treatments); December 2004 Letter (my hair never completely 
grew back); April 2005 C&P Scars & Skin Exam (he reports that 
after he received chemotherapy for his Burkitt's lymphoma, 
his hair "never grew back fully").  He has not provided 
very much detail with respect to this disability.  In his 
claim, he stated that the hair loss was permanent.  
October 1998 Claim (treatment for Burkitt's lymphoma caused 
permanent hair loss, which is a great psychological blow to 
someone my age).  He reported to one VA examiner that he 
experiences periods of hair loss and periods of recovery.  
October 2000 C&P Skin Exam.  In the notice of disagreement, 
he stated that his scalp itches a lot along with skin flaking 
on his scalp.  January 1999 VA Form 9, Attachment.  He 
presented testimony at two personal hearings, but did not 
describe symptoms of this disability at either one.  

But the Veteran has been examined with respect to his diffuse 
alopecia several times.  In October 1998, an examiner found 
that the Veteran had diffuse alopecia of the scalp without 
scarring.  October 1998 VA Dermatology Consult.  Physical 
examination in October 2000 revealed that the Veteran's beard 
hair was shaved and was normal.  He had a rather heavy growth 
of very black scalp hair, though there was some thinning of 
hair at the crown of his skull and some temple balding.  
October 2000 C&P Skin Examination.  The diagnosis was 
essentially normal scalp hair at the time of the examination 
except for some thinning at the crown of his head and normal 
temple balding, for which he was receiving medication called 
finasteride.  October 2000 C&P Skin Examination.  

In April 2005, another VA examination was conducted.  
Physical examination revealed thinning of hair in an 
androgenic pattern with follicular loss, anteriorly, and no 
scarring process or scaling.  The assessment was likely 
androgenic alopecia and no evidence of scarring alopecia.  
April 2005 C&P Scars & Skin Exam.  

B.  Prior version of the regulations

During the course of this appeal, VA issued new regulations 
for the evaluation of skin disabilities, effective August 30, 
2002.  See 67 Fed. Reg. 49590-49599 (July 31, 2002).  Both 
the pre- and post-August 30, 2002, rating criteria will be 
reviewed to determine the proper evaluation for the Veteran's 
skin disability.  See 38 C.F.R. § 4.118 (schedule of ratings 
for skin disabilities) (2002) ("prior version of the 
regulations"); 38 C.F.R. § 4.118 (schedule of ratings for 
skin disabilities) (2008) ("amended version of the 
regulations").  VA's Office of General Counsel has 
determined that the amended rating criteria can be applied 
only for periods from and after the effective date of the 
regulatory change.  See VAOPGCPREC 3-00.  But the prior 
version of the regulations, which was in effect at the time 
the Veteran's claim was filed, shall be applied to the 
manifestations of the Veteran's disability for the entire 
rating period.  

Prior to the change in the regulations, there was no rating 
criteria specifically for evaluating alopecia.  See 38 C.F.R. 
§ 4.118 (prior schedule of ratings for skin disabilities) 
(2002).  When an unlisted condition is encountered, VA may 
rate the disability under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology, are closely 
analogous.  38 C.F.R. § 4.20  

The Veteran's diffuse alopecia was rated by the RO by using 
the rating criteria for eczema.  Under Diagnostic Code 7806, 
a 10 percent rating is available for eczema with exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area.  See 38 C.F.R. § 4.118 (prior schedule of 
ratings for skin disabilities) (2002).  Since the Veteran has 
hair thinning at the crown of his head, his alopecia is in an 
exposed area.  October 2000 C&P Skin Examination (normal 
scalp hair except for "some thinning at the crown of his 
head").  Moreover, the Veteran reported that he has 
experienced itching and flaking of his scalp.  January 1999 
VA Form 9, Attachment  (my scalp itches a lot along with skin 
flaking on my scalp).  Thus, using the criteria for eczema 
under the prior regulations, the record shows that a 
10 percent rating is warranted.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2002).  

But a rating higher than 10 percent is not warranted.  Under 
Diagnostic Code 7806 of the prior regulations, a 50 percent 
rating is available for eczema with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or when exceptionally repugnant.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2002).  There is no evidence 
of ulceration or crusting.  The Veteran described flaking but 
since no examiner addressed that, the Board finds there is 
not extensive exfoliation. Nor are any systemic or nervous 
manifestations described by either the Veteran or an 
examiner.  And since the Veteran's scalp hair is described as 
normal except for "some thinning at the crown of his head" 
(October 2000 C&P Skin Examination), the Board finds that his 
disability is not manifested as exceptionally repugnant.  
Thus, a 50 percent disability rating is not warranted.  

Diagnostic Code 7806 authorizes a 30 percent disability 
rating for eczema with exudation or constant itching, 
extensive lesions, or marked disfigurement.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2002).  Neither the Veteran 
nor the examiners have described any oozing or lesions with 
respect to the Veteran's scalp.  With respect to constant 
itching, the Veteran stated in his notice of disagreement 
that his scalp itches "a lot."  While that description 
indicates that the itching is frequent, it does not indicate 
that it is always present.  

Instead, the Veteran argues that his diffuse alopecia is 
disfiguring and that VA agreed with that assessment in the 
past because he was referred to a hair restoration clinic by 
VA.  January 2009 Letter.  But the 30 percent rating is 
available for a skin disability that constitutes a marked 
disfigurement.  However distressing the Veteran's thinning 
hair is to him, the examiners have described his alopecia as 
normal temple balding (October 2000 C&P Skin Examination) and 
thinning of hair in an androgenic pattern with follicular 
loss anteriorly (April 2005 C&P Scars & Skin Exam).  Given 
those objective descriptions, the Board finds that the 
Veteran's alopecia disability does not constitute a marked 
disfigurement.  Thus, a 30 percent rating is not warranted.  

The Veteran is not limited to Diagnostic Code 7806 in 
establishing a rating higher than the 10 percent assigned by 
the Board.  But many of the diagnostic codes for evaluating 
skin disabilities cannot be applied to the Veteran's diffuse 
alopecia.  38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7819 
(prior schedule of ratings for skin disabilities) (2002).  
For example, many diagnostic codes for evaluating skin 
disabilities use the criteria for evaluating eczema, and, as 
discussed above, a rating higher than 10 percent is not 
warranted when those criteria are applied.  See 38 C.F.R. 
§ 4.118, Diagnostic Codes 7807 to 7810, 7812 to 7819 (2002).  
And since the Veteran's disability does not involve 
tuberculosis luposa or burns, Diagnostic Code 7811 
(tuberculosis luposa) 7801 (third degree burns) and 7802 
(second degree burns) are not applicable.  And Diagnostic 
Codes 7802, 7803 and 7804 do not provide for any rating 
higher than 10 percent.  Thus, only Diagnostic Codes 7805 and 
7800 are applicable in determining whether a rating higher 
than 10 percent is warranted. 38 C.F.R. § 4.118 (2002).   

Diagnostic Code 7805 provides that scars other than those 
described elsewhere in the rating schedule should be rated on 
the limitation of function of the part affected. 38 C.F.R. 
§ 4.118 (2002).   But there are no findings in the record of 
limitation of function with respect to the Veteran's scalp.  
So, no higher rating is warranted under that criteria. 

Diagnostic Code 7800 governs disfiguring scars of the head, 
face, or neck.  38 C.F.R. § 4.118 (2002).   A 30 percent 
rating is available for a severe disfiguring scar of the 
head, face, or neck, especially if producing a marked and 
unsightly deformity of eyelids, lips, or auricles, and a 
50 percent rating is available for a complete or 
exceptionally repugnant deformity of one side of the face or 
marked or repugnant bilateral disfigurement.  But the 
thinning of the Veteran's hair on the crown of his scalp is 
not severely or repugnantly disfiguring.  And the Veteran's 
face is not affected by his alopecia at all because he has a 
normal beard.  Thus, a rating higher than 10 percent is not 
available under Diagnostic Code 7800.  

In sum, the record demonstrates that with respect to the 
criteria under the prior regulations, a disability rating of 
10 percent and no higher is warranted under the criteria for 
evaluating disabilities of the skin.  
C.  Amended version of the regulations

When the regulations governing the rating of skin 
disabilities were amended, two diagnostic codes for rating 
alopecia were added to the Schedule for Disability Ratings.  
38 C.F.R. § 4.118 (amended schedule of ratings for skin 
disabilities) (2008).  Those criteria apply only to the 
period from August 30, 2002, forward.  

Diagnostic Code 7831, which governs alopecia areata, does not 
provide for a rating higher than 10 percent, so an increased 
rating is not available under that diagnostic code.  
38 C.F.R. § 4.118 (amended schedule of ratings for skin 
disabilities) (2008).  

Diagnostic Code 7830, which governs scarring alopecia, 
provides for one rating higher than the 10 percent rating 
assigned above.  In order to warrant a 20 percent rating, 
scarring alopecia must affect more than 40 percent of the 
scalp.  38 C.F.R. § 4.118 (2008).  But the April 2005 C&P 
examiner determined that there was no evidence of scarring 
alopecia.  April 2005 C&P Scars & Skin Examination.  See also 
October 1998 VA Dermatology Consult (scalp has diffuse 
alopecia without scarring).  In any event, since his 
examination revealed "thinning of hair in an androgenic 
pattern with follicular loss anteriorly," the Veteran's hair 
loss has not affected more than 40 percent of the scalp.  A 
higher rating is thus not available under the criteria in the 
amended regulations to be used to evaluate alopecia.  

Thus, no rating higher than 10 percent is available under the 
criteria for evaluating skin disabilities in the amended 
regulations. 

D.  Extraschedular criteria and reasonable doubt

The RO also considered an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) and determined referral 
for extraschedular consideration was not warranted in this 
case.  July 2005 Statement of the Case.  The Board agrees. 

To evaluate whether extraschedular consideration is 
warranted, the threshold determination is whether the 
disability picture presented in the record is adequately 
contemplated by the rating schedule.  Thun v. Peake, 22 Vet. 
App. 111, 118 (2008).  
As discussed above, the very symptoms manifested by the 
Veteran's diffuse alopecia disability-impairment of 
appearance from the loss of hair, itching, exfoliation-are 
included in the schedular rating criteria for skin 
disabilities under both versions of the regulations.  See 
Diagnostic Codes 7800 and 7806, 38 C.F.R. § 4.118 (2002); 
Diagnostic Codes 7830 and 7831, 38 C.F.R. § 4.118 (2008).  
Thus, the schedule of ratings provided adequate criteria to 
rate the Veteran's disability.  The severity of the Veteran's 
disability squarely fit the criteria for a 10 percent rating, 
but did not meet the criteria for higher ratings that 
required greater disfigurement, scarring, and/or a larger 
area affected by the disability.  

Since the Veteran's disability picture was adequately 
contemplated by the rating schedule, no referral to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether the Veteran's 
disability picture requires the assignment of an 
extraschedular rating is warranted.  Thun, 22 Vet. App. at 
118 (once the Board determined that the claimant's disability 
picture was not characterized as an unusual one, it did not 
err in concluding that he was not entitled to referral for an 
extraschedular rating).   

When there is an approximate balance of positive and negative 
evidence about a claim, reasonable doubt should be resolved 
in the claimant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  Here, there is very little evidence in the record 
that relates to criteria for a rating higher than the 
10 percent disability rating assigned by the Board.  The 
descriptions of the Veteran's diffuse alopecia make clear 
that his appearance has been affected, but not nearly to the 
degree as to constitute disfigurement that is marked, let 
alone severe or repugnant.  And while there is evidence of 
itching, by the Veteran's own description, he experiences 
itching "a lot," which is not frequent enough to approach 
the criteria of "constant" itching.  There is no other 
favorable evidence in this record.  When the evidence against 
the claim is much greater than that in favor, there is no 
reasonable doubt to resolve.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990) (benefit of the doubt rule inapplicable when 
the preponderance of the evidence is against the claim).  




ORDER

An initial rating of 10 percent, and no higher, for the 
Veteran's service-connected disability of diffuse alopecia is 
granted, subject to the criteria governing payment of 
monetary benefits.  


REMAND

In its August 2008 decision, the Board remanded to the RO the 
issue of whether the Veteran was entitled to service 
connection for tinea unguium with tinea pedis and 
onychomycosis.  In December 2008, the Remand and Rating 
Development Team at the Huntington, West Virginia, RO issued 
a rating decision granting service connection and assigning a 
noncompensable disability rating.  The Veteran filed a timely 
notice of appeal in January 2009.  The claims folder does not 
show that a statement of the case has been issued with 
respect to that issue.  When an appellant files a timely 
notice of disagreement and there is no issuance of a 
statement of the case (SOC), the Board should remand, rather 
than refer, the issue to the RO for the issuance of an SOC.  
Manlincon v. West 12 Vet. App. 238 (1999).  

An electromyograph (EMG) test was conducted by a neurologist 
in early 2006.  The record is not clear whether the 
neurologist was a private physician or worked for VA, but the 
VA medical treatment records show that a scheduled April 2006 
EMG test by VA was cancelled because it would be duplicative 
of the recently-conducted EMG test.  April 2006 Consult 
Request (cancelled as duplicative).  The neurologist's report 
and EMG test results were  placed in VistA (VA's computer-
based imaging system), but a copy of the report does not 
appear in the claims folder.  May 2006 EMG/NCS Consult 
(report can be viewed in VistA imaging).  

VA has a duty to assist a claimant in obtaining evidence to 
substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  VA medical treatment records are deemed to be 
within the control of VA and should have been included in the 
record.  Although the April 2006 C&P examiner quoted some 
findings from the April 2006 EMG report, there may be 
evidence contained within that report that would be favorable 
to the Veteran's claim.  Therefore, a remand of the 
peripheral neuropathy issue is necessary for the purpose of 
obtaining that report and associating it with the claims 
folder.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  And 
since the most recent medical treatment records related to 
the Veteran's legs date from February 2007, the RO/AMC should 
update the claims folder with 

Additional medical examinations are necessary to resolve some 
conflicting findings in the record.  The Veteran asserts that 
his peripheral neuropathy of the right leg and foot and left 
leg and foot are more severe than the current evaluation 
reflects.  He maintains that he wears leg braces and uses 
Canadian crutches as a result of his peripheral neuropathy.  
He complains of weakness, numbness, and loss of balance in 
both extremities that he also attributes to peripheral 
neuropathy.  He testified that he has scars on his arms and 
legs resulting from falls due to the weakness in his legs.   

Examiners have diagnosed the Veteran with peripheral 
neuropathy based on his reported symptoms and his subjective 
responses to pinprick, vibration, touch, and temperature.  
See February 1998 C&P Lymphatic Disorders Examination 
(Veteran has clinical evidence, however mild, of peripheral 
neuropathy manifested by the neurologic abnormalities, 
including absence to decreased vibratory sense, and decreased 
sensation to pinprick; along with this, he complains of 
numbness and tingling in his toes and feet); October 2000 C&P 
Peripheral Neuropathy Examination (examiner believed clinical 
evidence of decreased sensitivity to pinprick and touch was 
valid and consistent with a peripheral neuropathy).  One 
examiner noted the lack of EMG testing and determined instead 
that the Veteran had diminished sensation in the distal legs 
following chemotherapy for his service-connected lymphoma 
without making a diagnosis of peripheral neuropathy.  
May 2005 C&P Peripheral Neuropathy Examination; see also 
May 2006 C&P Aid & Attendance and Housebound Examination (no 
diagnosis of peripheral neuropathy; just clinical findings).    

When the EMG test was conducted, the neurologist's report was 
placed into VistA (VA's computer-based imaging system).  
May 2006 EMG/NCS Consult (report can be viewed in VistA 
imaging).  Before reading that report, the April 2006 C&P 
examiner diagnosed the Veteran with peripheral neuropathy on 
the basis of his reported symptoms and a physical 
examination.  But after that examiner read the neurologist's 
EMG report, he concluded that the neurological examination 
and EMG findings were not diagnostic for peripheral 
neuropathy.  April 2006 Addendum to C&P Digestive Condition 
and General Medical Examination.  

Moreover, although the May 2005 C&P examiner did not 
specifically diagnose peripheral neuropathy, she determined 
that the diminished sensation in the Veteran's legs involved 
the distal nerves anteriorly and posteriorly on both legs.  
She specified that given the distribution of weakness and 
hypesthesia, the involved nerves were the superficial 
peroneal, sural, peroneal, tibial, and saphenous nerves.  In 
addition, without any rationale to support her conclusion, 
the May 2005 C&P examiner stated that the Veteran wore knee 
braces due to laxity of the joints which was a separate 
problem from the diminished sensation in his feet.  

An examination and a medical opinion by a neurologist is 
needed to provide guidance so that the Veteran's service-
connected disability can be properly rated.  The examiner 
must review the claims folder, conduct an examination, and 
describe the current severity of the Veteran's service-
connected peripheral neuropathy disability.  In that 
discussion, the examiner should identify each nerve that is 
impaired and the extent of that impairment.  The examiner 
should provide an opinion, with complete rationale, as to 
whether the Veteran's symptoms with respect to his knee-
including weakness, numbness, loss of balance, and pain-are 
related to his service-connected peripheral neuropathy 
disability. 

If, on the other hand, after review of the record (including 
electromyographic tests) and physical examination, the 
examiner determines that the Veteran does not have peripheral 
neuropathy, then the examiner should explain, with complete 
rationale, why such a diagnosis is not warranted and whether 
any of the Veteran's neurological symptoms are related to his 
service-connected Burkitt's Disease and/or the medicines that 
were used to treat that disability.  In addressing that 
issue, the examiner should discuss the various reports in the 
record-including the February 1998 C&P Lymphatic Disorders 
Examination, the October 2000 C&P Peripheral Neuropathy 
Examination, the May 2005 C&P Peripheral Neuropathy 
Examination, the April 2006 C&P Digestive Condition and 
General Medical Examination and Addendum, and the  May 2006 
C&P Aid & Attendance and Housebound Examination-and explain 
the extent to which, and why, the examiner's opinion differs 
from each of the reports that addresses the Veteran's 
neurological symptoms.  

Finally, since the Veteran claims that he has scars arising 
from his falls due to the instability of his knees, an 
examination is needed to evaluate the severity of those 
scars.  The RO/AMC should schedule the Veteran for an 
examination of all scars arising from those falls.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case 
concerning the Veteran's disagreement with 
the initial rating assigned to his tinea 
unguium with tinea pedis and onychomycosis 
disability.  He should be informed that a 
timely substantive appeal must be filed to 
perfect his appeal as to that issue.  

2.  Make arrangements to obtain a copy of 
the report from the neurologist who 
conducted the electromyograph test that is 
referenced in the April 2006 C&P Digestive 
Conditions and General Medical Examination 
report, and associate the document(s) with 
the claims folder. 

3.  Make arrangements to obtain any 
medical treatment records relating to the 
Veteran's legs and feet that date from 
February 2007 and associate them with the 
claims folder. 

4.  After the documents described above 
have been associated with the claims 
folder, schedule the Veteran for an 
appropriate  examination-to be conducted 
by a neurologist-to determine the current 
condition of his peripheral neuropathy.  
The neurologist should be informed that 
there is inconsistent evidence in the 
record as to whether the Veteran has 
peripheral neuropathy and the 
neurologist's attention should be directed 
to the reports of the February 1998 C&P 
Lymphatic Disorders Examination, the 
October 2000 C&P Peripheral Neuropathy 
Examination, the May 2005 C&P Peripheral 
Neuropathy Examination, the April 2006 C&P 
Digestive Condition and General Medical 
Examination and Addendum, and the May 2006 
C&P Aid & Attendance and Housebound 
Examination.  If additional evidence is 
added to the record concerning whether the 
Veteran has peripheral neuropathy, the 
neurologist's attention should be directed 
to that evidence as well.  

The claims folder, to include a copy of 
this Remand, must be made available to and 
reviewed by the neurologist in conjunction 
with the examination report.  Any 
indicated studies should be performed.  
The examination report must provide 
complete rationale for all opinions and 
must address the following matters:  

(a) Describe the current condition of the 
Veteran's peripheral neuropathy.  

(i) In addressing the current condition of 
the Veteran's peripheral neuropathy, the 
neurologist should identify each nerve 
that is impaired and the extent of that 
impairment.  If the neurologist's 
determination of which nerves are involved 
is different than that of the May 2005 C&P 
Peripheral Neuropathy Examiner (that is, 
involvement of the superficial peroneal, 
sural, peroneal, tibial, and saphenous 
nerves), the neurologist should discuss 
the extent to which, and why, the 
neurologist's opinion differs from that of 
the May 2005 examiner. 
(ii) In addressing the current condition 
of the Veteran's peripheral neuropathy, 
the neurologist should also provide an 
opinion, with complete rationale, as to 
whether the Veteran's symptoms with 
respect to his knee-including weakness, 
numbness, loss of balance, and pain-are 
manifestations of his peripheral 
neuropathy disability.  

(b) If the neurologist determines that the 
Veteran does not have peripheral 
neuropathy, the neurologist should 
explain, with complete rationale, why such 
a diagnosis is not warranted.  

(i) In addressing why the Veteran does not 
have peripheral neuropathy, the 
neurologist should discuss the various 
reports in the record-including the 
February 1998 C&P Lymphatic Disorders 
Examination, the October 2000 C&P 
Peripheral Neuropathy Examination, the May 
2005 C&P Peripheral Neuropathy 
Examination, the April 2006 C&P Digestive 
Condition and General Medical Examination 
and Addendum, and the  May 2006 C&P Aid & 
Attendance and Housebound Examination-and 
explain the extent to which, and why, the 
neurologist's opinion differs from each of 
the reports that addresses the Veteran's 
neurological symptoms.  

(ii)  In addressing why the Veteran does 
not have peripheral neuropathy, the 
neurologist should discuss whether any of 
the Veteran's neurological symptoms are 
related to his service-connected Burkitt's 
lymphoma and/or the medicines that were 
used to treat that disability. 

5.  Make arrangements for the Veteran to 
have appropriate examination to determine 
the current condition of any scars that 
arose due to falls from the instability of 
his knees.  The claims folder, to include 
a copy of this Remand, must be made 
available to and reviewed by the examiner 
in conjunction with the examination 
report.  Any indicated studies should be 
performed.  The examination report must 
provide complete rationale for all 
opinions and must address the following 
matter:  Describe the current condition of 
the Veteran's scars that arose due to 
falls from the instability of his knees.  

6.  Thereafter, readjudicate the claim.  
If any sought benefit is denied, issue the 
Veteran and his representative, if any, a 
supplemental statement of the case.  After 
they have been given an opportunity to 
respond, the claims file should be 
returned to this Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


